 Case 15-30610                  Doc 121       Filed 04/25/19 Entered 04/25/19 15:07:27     Desc Main
                                                Document Page 1 of 1
      FILED & JUDGMENT ENTERED
                Steven T. Salata




              April 25 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina




                                           UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF NORTH CAROLINA
                                                  CHARLOTTE DIVISION

IN RE:                                                                  Chapter 13
    Augustus Montgomery                                                 CASE NO: 15-30610
    Michelle Lynn Davenport-Montgomery                                  Related Docket #: 118
    SSN#: XXX-XX-1288
    SSN#: XXX-XX-7174
                                                        ORDER

ON 04/24/2019, AFTER NOTICE, THIS MATTER CAME ON FOR HEARING UPON:

Motion to Dismiss Case or to Modify Plan

RICHARD M MITCHELL Present

    AND, THIS COURT FINDS that:

Plan payments are in substantial default.

Debtors can resume payments May 2019.

    IT IS, THEREFORE, ORDERED that:

Plan payments are to resume at/to be changed to $4,075.00 per month.

Case subject to dismissal without further notice upon payment default for May 2019.

Plan composition percentage is set at 1%.

Attorney for debtors allowed presumptive, non-base fee of $200.00.

Motion to Dismiss is denied.

This Order has been signed electronically,                 Laura T. Beyer
pursuant to administrative order of the Court.
Effective as of date of entry.                             UNITED STATES BANKRUPTCY COURT JUDGE




{:20190425105023:}
